Canavan, J.,
Dissenting. I agree that there is a good basis, from the viewpoint of sound judicial administration, for the rule that relief from a judgment duly entered in accordance with law should not be granted in the absence of some showing that the party seeking such relief has a valid claim or defense, as the case may be. However, in the present posture of this case, in which it has been judicially determined, after a full trial on the merits, that the plaintiff s claim is not sustainable, it would offend my sense of justice to join in a judgment of this appellate division which would require the defendant to pay to the plaintiff the sum of $17,228.65 on the basis of such unsupported claim.
In my opinion, this situation is somewhat analogous to that in which a defendant’s motion for a directed verdict, made at the close of the plaintiffs case, may have been erroneously denied, but where the defendant then introduces evidence and on all the evidence ultimately introduced a verdict for the plaintiff is returned. In such a case, the verdict based on all the evidence is to be sustained. Martin v. Hall, 369 Mass. 882 (1976); See King v. G&M Realty Corp., 373 Mass. 658, 659-60, fn. 3 (1977).
I would dismiss the report.